UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 Commission File Number0-15572 FIRST BANCORP (Exact Name of Registrant as Specified in its Charter) North Carolina 56-1421916 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 341 North Main Street, Troy, North Carolina 27371-0508 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (910)576-6171 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.ý YES¨ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.¨ Large Accelerated Filerý Accelerated Filer¨ Non-Accelerated Filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨ YESý NO The number of shares of the registrant's Common Stock outstanding on November 1, 2007 was 14,376,778. INDEX FIRST BANCORP AND SUBSIDIARIES Page Part I.Financial Information Item 1 - Financial Statements Consolidated Balance Sheets - September 30, 2007 and 2006 (With Comparative Amounts at December 31, 2006) 3 Consolidated Statements of Income - For the Periods Ended September 30, 2007 and 2006 4 Consolidated Statements of Comprehensive Income - For the Periods Ended September 30, 2007 and 2006 5 Consolidated Statements of Shareholders’ Equity - For the Periods Ended September 30, 2007 and 2006 6 Consolidated Statements of Cash Flows - For the Periods Ended September 30, 2007 and 2006 7 Notes to Consolidated Financial Statements 8 Item 2 – Management’s Discussion and Analysis of Consolidated Results of Operations and Financial Condition 17 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 ─ Controls and Procedures 34 Part II.Other Information Item 2 ─ Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6 ─ Exhibits 36 Signatures 38 Page 2 Index Part I.Financial Information Item 1 - Financial Statements First Bancorp and Subsidiaries Consolidated Balance Sheets ($ in thousands-unaudited) September 30, 2007 December 31, 2006 (audited) September 30, 2006 ASSETS Cash & due from banks, noninterest-bearing $ 36,352 43,248 35,931 Due from banks, interest-bearing 114,824 83,877 83,571 Federal funds sold 33,438 19,543 24,212 Total cash and cash equivalents 184,614 146,668 143,714 Securities available for sale (costs of $140,993, $130,824, and $127,227) 139,738 129,964 125,824 Securities held to maturity (fair values of $13,643,$13,168, and $10,770) 13,652 13,122 10,714 Presold mortgages in process of settlement 4,136 4,766 3,145 Loans 1,838,346 1,740,396 1,696,835 Less:Allowance for loan losses (20,631 ) (18,947 ) (18,465 ) Net loans 1,817,715 1,721,449 1,678,370 Premises and equipment 46,123 43,540 43,207 Accrued interest receivable 13,157 12,158 11,368 Goodwill 49,505 49,505 49,489 Other intangible assets 1,608 1,889 2,229 Other 14,015 13,563 10,398 Total assets $ 2,284,263 2,136,624 2,078,458 LIABILITIES Deposits:Demand - noninterest-bearing $ 229,727 217,291 212,509 NOW accounts 193,577 193,435 185,701 Money market accounts 250,036 205,994 196,144 Savings accounts 105,328 103,346 115,252 Time deposits of $100,000 or more 468,565 422,772 411,178 Other time deposits 571,675 552,841 544,118 Total deposits 1,818,908 1,695,679 1,664,902 Repurchase agreements 39,059 43,276 32,804 Borrowings 233,013 210,013 200,013 Accrued interest payable 6,156 5,649 5,382 Other liabilities 16,357 19,302 12,268 Total liabilities 2,113,493 1,973,919 1,915,369 SHAREHOLDERS’ EQUITY Common stock, No par value per share Issued and outstanding:14,375,303, 14,352,884, and 14,310,335 shares 56,256 56,035 55,394 Retained earnings 119,073 111,220 108,803 Accumulated other comprehensive income (loss) (4,559 ) (4,550 ) (1,108 ) Total shareholders’ equity 170,770 162,705 163,089 Total liabilities and shareholders’ equity $ 2,284,263 2,136,624 2,078,458 See notes to consolidated financial statements. Page 3 Index First Bancorp and Subsidiaries Consolidated Statements of Income Three Months Ended September 30, Nine Months Ended September 30, ($ in thousands, except share data-unaudited) 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 35,717 31,727 103,420 87,704 Interest on investment securities: Taxable interest income 1,605 1,456 4,750 4,187 Tax-exempt interest income 138 140 407 394 Other, principally overnight investments 715 584 2,051 1,652 Total interest income 38,175 33,907 110,628 93,937 INTEREST EXPENSE Savings, NOW and money market 2,831 1,976 7,655 4,944 Time deposits of $100,000 or more 5,908 4,668 16,768 12,519 Other time deposits 6,789 5,646 19,822 15,082 Other, primarily borrowings 2,470 2,576 7,662 6,054 Total interest expense 17,998 14,866 51,907 38,599 Net interest income 20,177 19,041 58,721 55,338 Provision for loan losses 1,299 1,215 3,742 3,630 Net interest income after provisionfor loan losses 18,878 17,826 54,979 51,708 NONINTEREST INCOME Service charges on deposit accounts 2,323 2,323 6,800 6,622 Other service charges, commissions and fees 1,273 1,102 3,798 3,426 Fees from presold mortgages 230 278 849 789 Commissions from sales of insurance and financial products 374 357 1,177 1,121 Data processing fees 52 40 152 113 Securities gains - - 487 205 Other gains (losses) 25 (1,646 ) 107 (2,024 ) Total noninterest income 4,277 2,454 13,370 10,252 NONINTEREST EXPENSES Salaries 6,494 6,062 19,372 17,581 Employee benefits 1,836 1,892 5,598 5,459 Total personnel expense 8,330 7,954 24,970 23,040 Net occupancy expense 949 895 2,809 2,569 Equipment related expenses 953 877 2,830 2,506 Intangibles amortization 93 100 281 221 Other operating expenses 3,616 3,709 11,691 10,992 Total noninterest expenses 13,941 13,535 42,581 39,328 Income before income taxes 9,214 6,745 25,768 22,632 Income taxes 3,471 2,373 9,720 8,474 NET INCOME $ 5,743 4,372 16,048 14,158 Earnings per share: Basic $ 0.40 0.31 1.12 0.99 Diluted 0.40 0.30 1.11 0.98 Dividends declared per share $ 0.19 0.19 0.57 0.55 Weighted average common shares outstanding: Basic 14,391,739 14,294,948 14,378,787 14,281,964 Diluted 14,462,266 14,421,380 14,474,673 14,425,347 See notes to consolidated financial statements. Page 4 Index First Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income Three Months Ended September 30, Nine Months Ended September 30, ($ in thousands-unaudited) 2007 2006 2007 2006 Net income $ 5,743 4,372 16,048 14,158 Other comprehensive income (loss): Unrealized gains (losses) on securities available for sale: Unrealized holding gains (losses) arising during the period, pretax 1,002 1,568 92 (149 ) Tax benefit (expense) (391 ) (613 ) (36 ) 57 Reclassification to realized gains - - (487 ) (205 ) Tax expense - - 190 79 Pension adjustments: Pension adjustment related to unfunded pension liability - - - 16 Tax benefit - - - (6 ) Amortization of prior service cost, actuarial loss and transition obligation 127 - 381 - Tax benefit (49 ) - (149 ) - Other comprehensive income (loss) 689 955 (9 ) (208 ) Comprehensive income $ 6,432 5,327 16,039 13,950 See notes to consolidated financial statements. Page 5 Index First Bancorp and Subsidiaries Consolidated Statements of Shareholders’ Equity Common Stock Retained Accumulated Other Comprehensive Share- holders’ (In thousands, except per share - unaudited) Shares Amount Earnings Income (Loss) Equity Balances, January 1, 2006 14,229 $ 54,121 102,507 (900 ) 155,728 Net income 14,158 14,158 Cash dividends declared ($0.55 per share) (7,862 ) (7,862 ) Common stock issued under stock option plan 77 758 758 Common stock issued intodividend reinvestment plan 57 1,219 1,219 Purchases and retirement of common stock (53 ) (1,112 ) (1,112 ) Tax benefit realized from exercise of nonqualified stock options - 94 94 Stock-based compensation - 314 314 Other comprehensive loss (208 ) (208 ) Balances, September 30, 2006 14,310 $ 55,394 108,803 (1,108 ) 163,089 Balances, January 1, 2007 14,353 $ 56,035 111,220 (4,550 ) 162,705 Net income 16,048 16,048 Cash dividends declared ($0.57 per share) (8,195 ) (8,195 ) Common stock issued under stock option plan 49 538 538 Purchases and retirement of common stock (27 ) (532 ) (532 ) Tax benefit realized from exercise of nonqualified stock options - 36 36 Stock-based compensation - 179 179 Other comprehensive loss (9 ) (9 ) Balances, September 30, 2007 14,375 $ 56,256 119,073 (4,559 ) 170,770 See notes to consolidated financial statements. Page 6 Index First Bancorp and Subsidiaries Consolidated Statements of Cash Flows Nine Months Ended September 30, ($ in thousands-unaudited) 2007 2006 Cash Flows From Operating Activities Net income $ 16,048 14,158 Reconciliation of net income to net cash provided by operating activities: Provision for loan losses 3,742 3,630 Net security premium amortization 54 69 Gain on sale of securities available for sale (487 ) (205 ) Other (gains) losses (107 ) 124 Net loan origination fees (costs) deferred (35 ) 263 Depreciation of premises and equipment 2,437 2,118 Stock-based compensation expense 179 314 Amortization of intangible assets 281 221 Deferred income tax benefit (918 ) (1,555 ) Originations of presold mortgages in process of settlement (56,093 ) (48,413 ) Proceeds from sales of presold mortgages in process of settlement 56,723 48,615 Increase in accrued interest receivable (999 ) (2,386 ) Decrease in other assets 2,230 2,849 Increase in accrued interest payable 507 1,469 Decrease in other liabilities (2,567 ) (1,005 ) Net cash provided by operating activities 20,995 20,266 Cash Flows From Investing Activities Purchases of securities available for sale (65,093 ) (45,182 ) Purchases of securities held to maturity (2,123 ) (3,468 ) Proceeds from maturities/issuer calls of securities available for sale 51,103 31,004 Proceeds from maturities/issuer calls of securities held to maturity 1,577 3,192 Proceeds from sales of securities available for sale 4,185 1,575 Net increase in loans (101,550 ) (210,973 ) Purchases of premises and equipment (5,010 ) (9,779 ) Net cash received in purchase of branches – 34,915 Net cash used by investing activities (116,911 ) (198,716 ) Cash Flows From Financing Activities Net increase in deposits and repurchase agreements 119,012 125,622 Proceeds from borrowings, net 23,000 99,774 Cash dividends paid (8,192 ) (7,714 ) Proceeds from issuance of common stock 538 1,977 Purchases and retirement of common stock (532 ) (1,112 ) Tax benefit from exercise of nonqualified stock options 36 94 Net cash provided by financing activities 133,862 218,641 Increase in Cash and Cash Equivalents 37,946 40,191 Cash and Cash Equivalents, Beginning of Period 146,668 103,523 Cash and Cash Equivalents, End of Period $ 184,614 143,714 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ 51,400 37,130 Income taxes 12,714 10,915 Non-cash transactions: Unrealized loss on securities available for sale, net of taxes (241 ) (218 ) Foreclosed loans transferred to other real estate 1,582 1,302 See notes to consolidated financial statements. Page 7 Index First Bancorp and Subsidiaries Notes to Consolidated Financial Statements (unaudited) For the Periods Ended September 30, 2007 and 2006 Note 1 - Basis of Presentation In the opinion of the Company, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company as of September 30, 2007 and 2006 and the consolidated results of operations and consolidated cash flows for the periods ended September 30, 2007 and 2006.All such adjustments were of a normal, recurring nature.Reference is made to the 2006 Annual Report on Form 10-K filed with the SEC for a discussion of accounting policies and other relevant information with respect to the financial statements.The results of operations for the periods ended September 30, 2007 and 2006 are not necessarily indicative of the results to be expected for the full year. Note 2 –
